DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to an amendment filed on 06/01/2022.  Claim 1 has been amended.  Claims 14-30 have been cancelled.  No claims have been added.  Therefore, claims 1-13 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record.  Additionally, the Examiner has updated and maintained 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-13 (Group I) are drawn to a computer-automated method for matching a candidate for a chronic disease prevention program with a program provider in a provider network, the method comprising: determining, with a processor, a respective ideal profile for each of a plurality of program providers; segmenting, and storing within a database, a heterogeneous patient population into a plurality of homogeneous sub-groups; collecting patient data for the candidate; automatically assigning the candidate to a first one of the homogeneous sub-groups based on the patient data; comparing the first sub-group to a plurality of the respective ideal profiles; automatically selecting a best fit program provider for the candidate based on comparing the first sub-group to a plurality of the respective ideal profiles; enrolling the candidate in a preferred program offered by the best fit program provider; electronically monitoring, in real time, the candidate’s engagement and compliance with the preferred program; and using machine learning and level of engagement information obtained from monitoring the candidate’s engagement and compliance as feedback in determining subsequent ideal profiles , wherein the level of engagement is separate from outcomes of previous patients, which is within the four statutory categories (i.e. process).    

Claims 1-13 (Group I) involve essential steps, outlined in bold, of a computer-automated method for matching a candidate for a chronic disease prevention program with a program provider, the method comprising: determining, with a processor, a respective ideal profile for each of a plurality of program providers; segmenting, and storing within a database, a heterogeneous patient population into a plurality of homogeneous sub-groups; collecting patient data for the candidate; automatically assigning the candidate to a first one of the homogeneous sub-groups based on the patient data; comparing the first sub-group to a plurality of the respective ideal profiles; automatically selecting a best fit program provider for the candidate based on comparing the first sub-group to a plurality of the respective ideal profiles; enrolling the candidate in a preferred program offered by the best fit program provider; electronically monitoring, in real-time, the candidate’s engagement and compliance with the preferred program; and using machine learning and level of engagement information obtained from monitoring the candidate’s engagement and compliance as feedback in determining subsequent ideal profiles , wherein the level of engagement is separate from outcomes of previous patients.  These essential steps are directed to the abstract idea of selecting best fit chronic disease prevention program providers for a candidate based on a comparison of the candidate’s sub-group to ideal profiles for program providers, enrolling the candidate in their preferred program, and monitoring the candidate’s engagement and compliance with the preferred program to determine subsequent ideal profiles, which is covered under the categories of mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) outlined in the 2019 PEG.  Accordingly, the claims recite and are directed to an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in Claims 1-13 (Group I), other than those elements involved in the abstract idea, outlined in italics, of a computer-automated method for matching a candidate for a chronic disease prevention program with a program provider, the method comprising: determining, with a processor, a respective ideal profile for each of a plurality of program providers; segmenting, and storing within a database, a heterogeneous patient population into a plurality of homogeneous sub-groups; collecting patient data for the candidate; automatically assigning the candidate to a first one of the homogeneous sub-groups based on the patient data; comparing the first sub-group to a plurality of the respective ideal profiles; automatically selecting a best fit program provider for the candidate based on comparing the first sub-group to a plurality of the respective ideal profiles; electronically enrolling, in real-time, the candidate in a preferred program offered by the best fit program provider; electronically monitoring, in real-time, the candidate’s engagement and compliance with the preferred program; and using machine learning and level of engagement information obtained from monitoring the candidate’s engagement and compliance as feedback in determining subsequent ideal profiles, wherein the level of engagement is separate from outcomes of previous patients, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving selecting a best fit program provider for a candidate of a chronic disease prevention program based on comparison of the candidate’s sub-group to ideal profiles for program providers being applied on general purpose computing components such as a processor and database;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention collects data regarding chronic disease prevention program providers, and arranges the best fit program providers to provide it to a user to allow the candidate to select a preferred provider utilizing a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a processor and database;
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations to determining an ideal profile and determining best fit providers;
Limiting the abstract idea to data involving chronic disease prevention program candidates, because limiting application of the abstract idea to data involving chronic disease prevention program candidates is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to chronic disease prevention program candidates;
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention collects candidate data to obtain patient parameters, which are then utilized to determine a sub-group for the patient, a best fit program provider for the patient, and an ideal profile for a program provider; 
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely presents branched logic to allow a candidate to select a preferred one of the best fit program providers.
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements (i.e. processor and database) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. determining ideal profiles, segmenting data into groups, collecting data, assigning candidates to groups, comparing data, selecting best fit provider, enrolling candidate, monitoring engagement and compliance, using obtained data for future ideal profiles, defining ideal profile using common characteristics, segmenting populations using criteria, presenting choices) that are abstract activities previously known to the pertinent industry (i.e. patient data processing):

[0048] More particularly and referring now to FIG. 1, a system 100 for delivering disease prevention programs (DPPs) includes a clinical provider 102 (doctor, hospital) referring 104 a patient 106 to an integrator 108. The integrator accesses a database 111 of providers and recommends a best fit program 110 based on, inter alia, a correlation between the Patient Data associated with the patient 106 and ideal patient profiles associated with the various providers. As described in greater detail below, the integrator 108 monitors 112 the participant's compliance with the program, and processes a claim for payment 114 from a health plan administrator (also referred to herein as the Plan or Payer) 116.

[0049] Referring now to FIG. 2, the integrator may be configured to perform any number of the various functions and tasks described herein. For example, a database system 200 illustrates an integrator computer module 208, including a processor or processing system 209, the integrator computer module 208 being configured to maintain a first database 210 of CBOs (some of which may also be clinical providers), and a second database 212 of participants; that is, the integrator builds and manages a vast relational database of health plan members. The integrator 208 may be configured to recruit participants into the database 212 using at least the following sources (also referred to as entry vectors): employers 214, medical providers 216, health systems 218, health plans 220, self-referral 222, network providers 224, and CBOs 226.

[0052] FIG. 3 is a block diagram 300 and FIG. 4 is a process flow diagram 400 illustrating an exemplary use case involving a doctor or hospital 302, a plan administrator 304, a CBO (e.g., a DPP provider) 306, and an integrator 308. More particularly, a hospital refers a participant to an integrator (step 402), whereupon the integrator identifies an appropriate CBO and facilitates enrolling the participant in a prevention program offered by the CBO (step 404). If the participant is already affiliated with a particular health plan, the integrator may permit the health plan to designate a preferred provider (e.g., Weight Watchers™) for one or more prevention programs. Alternatively, the integrator can define a network of CBOs and digital / virtual providers. As the participant progresses through the program, the CBO updates the participant's record within a shared database maintained by the integrator (step 406).

[0053] In an embodiment, the integrator may provide an interactive software tool for use by the CBOs to facilitate the integration process, for example, by allowing CBOs to enter participant data (e.g., attendance, body weight, and the like) directly into participant records maintained by the integrator. In an embodiment, such an interactive software tool may include the Solera™ technology platform program available from Solera™ Health, Inc. located in Phoenix, Arizona.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites collecting patient data, provider and program data, candidate engagement and compliance data, top performer data, common characteristics of top performers, demographic and psychographic criteria of a population;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites collecting patient data;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining ideal profile, comparing subgroup to ideal profiles, segmenting heterogeneous population) and does not impose meaningful limits on the scope of the claims;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of selecting best fit chronic disease prevention program providers for a candidate based on a comparison of the candidate’s sub-group to ideal profiles for program providers, enrolling the candidate in their preferred program, and monitoring the candidate’s engagement and compliance with the preferred program to determine subsequent ideal profiles.

Furthermore, dependent claims 2-13 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract activities such as identifying ideal profiles in terms of common characteristics of top performers, filtering heterogeneous population based on criteria, isolating a unique set of variables, allowing candidates to select provider, learning to determine subsequent ideal profiles from current candidate engagement and compliance, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-13 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2010/0211411 A1) in view of Oleynik (US 2015/0339442 A1) in further view of Bartley, et al. (US 8,719,056 B1) in further view of Caffarel, et al. (US 2016/0171177 A1).

With regards to claim 1, Hudson teaches a computer-automated method for matching a candidate for a chronic disease prevention program with a program provider (see at least abstract, matching a user with programs from service providers; at least paragraph 0037, computer system for performing matching), the method comprising: determining, with a processor, a respective ideal profile for each of a plurality of program providers (see at least paragraph 0031, acceptance criteria specifically developed for program offered by service provider received by server); …collecting patient data for the candidate (see at least paragraphs 0047-0048); …comparing the first sub-group to a plurality of the respective ideal profiles (see at least paragraph 0009, user profile information is compared to specific acceptance criteria for programs offered by service providers); automatically selecting a best fit program provider for the candidate based on comparing the first sub-group to a plurality of the respective ideal profiles (see at least paragraph 0009, user profile information is determined to prequalify user for program with specific acceptance criteria; at least server compares user profile information to service provider program acceptance criteria)…

Hudson does not explicitly teach …segmenting, and storing within a database, a heterogeneous patient population into a plurality of homogeneous sub-groups; …, in real time,….  Oleynik teaches …segmenting, and storing within a database, a heterogeneous patient population into a plurality of homogeneous sub-groups (see at least paragraph 0007) …, in real time,… (see at least figure 15 (290), real time patient data monitoring).  It would have been obvious to one of ordinary skill in the art to combine the features of Oleynik into Hudson with the motivation of optimizing the treatment of patients (Oleynik, paragraph 0002).

The combination of Hudson/Oleynik does not explicitly teach …automatically assigning the candidate to a first one of the homogeneous sub-groups based on the patient data; …enrolling the candidate in a preferred program offered by the best fit program provider; electronically monitoring, in real time, the candidate’s engagement and compliance with the preferred program.  Bartley teaches …assigning the candidate to a first one of the homogeneous sub-groups based on the patient data (see at least column 7, lines 37-50, system uses member demographic and health data to divide them into segmented populations); …enrolling the candidate in a preferred program offered by the best fit program provider; automatically monitoring… the candidate’s engagement and compliance with the preferred program (see at least abstract, column 2, lines 11-21, computerized system for offering enrollment in heath programs segmented based on their needs and rewarding them for participating).  It would have been obvious to one of ordinary skill in the art to combine the features of Bartley into Hudson with the motivation of directing individuals to programs that meet their needs (Bartley, column 1, lines 58-59).

The combination of Hudson/Oleynik/Bartley does not explicitly teach …and using machine learning and level of engagement information obtained from monitoring the candidate’s engagement and compliance as feedback in determining subsequent ideal profiles, wherein the level of engagement is separate from outcomes of previous patients.  Caffarel teaches …and using machine learning and level of engagement information obtained from monitoring the candidate’s engagement and compliance as feedback in determining subsequent ideal profiles, wherein the level of engagement is separate from outcomes of previous patients (see at least paragraph 0032, historical patient data including medical interventions prescribed to them, medical outcomes, and healthcare resource consumption are stored in historical patient database; at least paragraphs 0037-0038, medical service outcomes such as drug therapy adherence, blood pressure levels, etc., are separate from social service outcomes which includes patient engagement; at least paragraphs 0054-0055, medical service outcomes and social service outcomes are quantified on a scale of 0 to 100 to compute a reference status for each outcome for a population of patients similar to target patient; at least paragraph 0056, outcomes predicted for target patient are compared to reference status for historical patients and a care plan for the target patient is created based on the comparison, where medical services and/or social services are added or taken away based on positive or negative comparisons; at least paragraph 0058, machine learning is used to update and improve the patient care plan based on patient care plans for other patients similar to the target patient). It would have been obvious to one of ordinary skill in the art to combine the features of Caffarel into Hudson with the motivation of maximizing outcomes for patients in chronic disease management programs (Caffarel, paragraphs 0003, 0012).

With regards to claim 2, Oleynik teaches the method of claim 1, wherein determining an ideal profile for a program provider comprises: identifying top performers who successfully completed a program delivered by the provider; identifying common characteristics of the top performers; and defining the ideal profile in terms of the common characteristics (see at least paragraph 0094).  It would have been obvious to one of ordinary skill in the art to combine the features of Oleynik into Hudson with the motivation of optimizing the treatment of patients (Oleynik, paragraph 0002).

With regards to claim 3, Bartley teaches the method of claim 2, wherein the common characteristics comprise at least two of: type of curriculum, onsite delivery, individual delivery, group delivery, virtual delivery, telephonic delivery, flexible class schedule, and structured class schedule (see at least table 1, type of curriculum (Clinical, Fitness, Health, Lifestyle, etc.), individual delivery (“Challenges – individual”), group delivery (“Challenges – group”), virtual delivery (various programs “Online”), telephonic delivery (various programs “by Telephone”), etc.).  It would have been obvious to one of ordinary skill in the art to combine the features of Bartley into Hudson with the motivation of directing individuals to programs that meet their needs (Bartley, column 1, lines 58-59).

With regards to claim 4, Bartley teaches the method of claim 2, wherein the common characteristics comprise at least two of: online, mobile, text, telephonic, video-chat, in-person intervention, one-on-one individual interventions, group-based program delivery, group participation optional, content delivery self-paced., synchronous group participation program led by a coach, daily meal logging, taking pictures of food, volumetrics, point systems, meeting frequency, and monitoring of weight, physical activity, medication and testing (see at least table 1, online (various programs “Online”), telephonic (various programs “by Telephone”), etc.).  It would have been obvious to one of ordinary skill in the art to combine the features of Bartley into Hudson with the motivation of directing individuals to programs that meet their needs (Bartley, column 1, lines 58-59).

With regards to claim 5, Oleynik teaches the method of claim 1, wherein the segmenting the heterogeneous patient population further comprises filtering the heterogeneous population based on segmentation criteria (see at least paragraph 0007).  It would have been obvious to one of ordinary skill in the art to combine the features of Oleynik into Hudson with the motivation of optimizing the treatment of patients (Oleynik, paragraph 0002).

With regards to claim 6, Oleynik teaches the method of claim 5, wherein the segmentation criteria comprises demographic and psychographic criteria (see at least paragraphs 0007, 0046, age, gender, etc. interpreted as demographics, lifestyle parameters interpreted as psychographic criteria).  It would have been obvious to one of ordinary skill in the art to combine the features of Oleynik into Hudson with the motivation of optimizing the treatment of patients (Oleynik, paragraph 0002).

With regards to claim 7, Oleynik teaches the method of claim 5, wherein the segmentation criteria comprises information pertaining to at least two of the categories: socioeconomic, health behaviors, readiness to change, level of physical activity, diet, co-morbid health conditions, prescription use, and medical claims data (see at least paragraph 0007, eating habits, exercise routine, smoker, overweight, stress, etc.).  It would have been obvious to one of ordinary skill in the art to combine the features of Oleynik into Hudson with the motivation of optimizing the treatment of patients (Oleynik, paragraph 0002).

With regards to claim 8, Hudson teaches the method of claim 1, wherein the segmenting the heterogeneous patient population further comprises isolating a unique set of segment-specific variables associated with each homogeneous sub-group, respectively (see at least paragraph 0076).

With regards to claim 9, Hudson teaches the method of claim 8, wherein the segment-specific variables comprise segmentation criteria (see at least paragraph 0076).

With regards to claim 10, Oleynik teaches the method of claim 1, wherein the patient data comprises patient contact information including zip code (see at least paragraph 0072, geographic location of patient interpreted to include zip code).  It would have been obvious to one of ordinary skill in the art to combine the features of Oleynik into Hudson with the motivation of optimizing the treatment of patients (Oleynik, paragraph 0002).

With regards to claim 11, Oleynik teaches the method of claim 1, wherein the patient data comprises prescription use and compliance information (see at least paragraph 0122).  It would have been obvious to one of ordinary skill in the art to combine the features of Oleynik into Hudson with the motivation of optimizing the treatment of patients (Oleynik, paragraph 0002).

With regards to claim 12, Hudson teaches the method of claim 1, wherein the patient data comprises demographics (see paragraph 0047), … health information (see at least paragraph 0047), health care utilization (see at least paragraphs 0062-0064, 0066-0068), …electronic medical record data (see at least paragraph 0048).  

Oleynik teaches …psychographics (see at least paragraphs 0007, 0046, lifestyle parameters interpreted as psychographics), …and prescription history data (see at least paragraph 0110).  It would have been obvious to one of ordinary skill in the art to combine the features of Oleynik into Hudson with the motivation of optimizing the treatment of patients (Oleynik, paragraph 0002).

Bartley teaches …claims data (see at least column 8, lines 44-46).  It would have been obvious to one of ordinary skill in the art to combine the features of Bartley into Hudson with the motivation of directing individuals to programs that meet their needs (Bartley, column 1, lines 58-59).

With regards to claim 13, Oleynik teaches the method of claim 1, wherein the selecting a best fit program provider comprises selecting at least two best fit program providers, and using branched logic to allow the candidate to select a preferred one of the at least two best fit program providers (see at least figure 12 (260)).  It would have been obvious to one of ordinary skill in the art to combine the features of Oleynik into Hudson with the motivation of optimizing the treatment of patients (Oleynik, paragraph 0002).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
“Applicant reiterates and incorporates by reference herein the arguments made in the previous Response”.

With regards to “Applicant reiterates and incorporates by reference herein the arguments made in the previous Response”, the Examiner respectfully reiterates previous response to previous arguments contained in the previous Response. 

Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant argues the instant application uses engagement data and machine learning to create ideal profiles, unlike Caffarel.  

With regards to Applicant’s argument the instant application uses engagement data and machine learning to create ideal profiles, unlike Caffarel, the Examiner respectfully disagrees.  Caffarel teaches, in at least paragraph 0032, historical patient data including medical interventions prescribed to them, medical outcomes, and healthcare resource consumption are stored in historical patient database; in at least paragraphs 0037-0038, medical service outcomes such as drug therapy adherence, blood pressure levels, etc., are separate from social service outcomes which includes patient engagement; in at least paragraphs 0054-0055, medical service outcomes and social service outcomes are quantified on a scale of 0 to 100 to compute a reference status for each outcome for a population of patients similar to target patient; in at least paragraph 0056, outcomes predicted for target patient are compared to reference status for historical patients and a care plan for the target patient is created based on the comparison, where medical services and/or social services are added or taken away based on positive or negative comparisons; and in at least paragraph 0058, machine learning is used to update and improve the patient care plan based on patient care plans for other patients similar to the target patient.  Therefore, Caffarel teaches using engagement data and machine learning to create ideal profiles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hennessey, et al. (US 2004/0034288 A1) – discloses providing patient and population chronic disease outcomes analysis using patient test values associated with monitoring a chronic disease.

Kehr, et al. (US 2003/0036683 A1) – discloses real-time monitoring of patient parameters of patients that have been divided into different sub-groups. 

Simmons LA, Wolever RQ, Bechard EM, Snyderman R. Patient engagement as a risk factor in personalized health care: a systematic review of the literature on chronic disease. Genome Med. 2014;6(2):16. Published 2014 Feb 26. doi:10.1186/gm533.  The role of patient engagement as an important risk factor for healthcare outcomes has not been well established. The objective of this article was to systematically review the relationship between patient engagement and health outcomes in chronic disease to determine whether patient engagement should be quantified as an important risk factor in health risk appraisals to enhance the practice of personalized medicine.
Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626